Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: the examiner agrees with the Written Opinion of the International Searching Authority attached to the International Search Report filed on 23 December 2019. In addition, US # 6,303,882 (Stephens et al.) shows a similar link member with a top pivot joint (34) and a bottom pivot joint (30) and a compensating assembly formed of stacked plates (14,18), where the bottom compensating assembly (14) has a bolt (22) attached to a bending beam load cell (16); however, the construction of this link assembly differs from the claimed link assembly in the specific details of its construction: namely, among other thigs, there is no “prismatic piece” of a “square cross section” that fits into a square shaped passage in the bottom compensating assembly (the corresponding structure in the Stephens reference would be the body of the bolt 22 which extends through the bottom compensating assembly (18), but the bolt 22 apparently had to be cylindrical in cross-section instead of square because it had to be free to rotate somewhat around the Z-axis to allow some movement of the bottom joint 30 so as to prevent torque from being transmitted to the load cell (16), and a square cross section would have probably prevented this – Stephens prevents the bolt 22 from excessive rotation about the Z-axis during normal operation via a separate adjustable “anti-rotation device” 24 that a technician would apparently use to would lock the bolt 22 into a certain orientation with limited play (Column 5, lines 16-33), so there is no apparent motivation in the art to modify the bolt 22 of Stephens to be square in cross section as this would have apparently changed the operation of the disclosed device). The examiner notes that the claimed link member does not have the upper compensating assembly (18) of Stephens, but rather replaced the upper compensating assembly of the prior art with a cover plate (5) and supporting plate (6) to support bending beam load cell (7) instead, among other things.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856